Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 36 objected to because of the following informalities:  Claim includes a limitation in which it appears to depend from itself.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. See claim 21, “means for selectively engaging and disengaging the first set of wheels with a first set of rails”, and “means for selectively engaging and disengaging the second set of wheels with the second set of rails”. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 36, it is unclear what is being claimed as the claim depends from itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-16, 21, 33, 36-40 and 42 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hognaland (US 9,422,108).

Regarding claim 1, Hognaland further discloses a load handling device for lifting and moving containers stacked in a storage system having a plurality of rails or tracks arranged in a grid pattern above the stacks of containers (Fig.6), the grid pattern having a plurality of grid spaces such that each stack will be located within a footprint of only a single grid space (Fig.9), the load handling device being configured to move laterally on rails or tracks above stacks of a grid (Fig.9), and the load-handling device comprising: 
a container-receiving space (7) to be located above rails or tracks when in use (Fig.3), 
and a lifting device (9) configured to lift a container (2) from a stack into the container- receiving space (Fig.8); 
wherein the load handling device is configured to have a footprint that, when in use, will occupy substantially only a single grid space in the storage system (Fig.9).

Regarding claim 2, Hognaland further discloses the load handling device comprises an upper part housing components (4) which include power components, control components, drive components and/or lifting components, and a lower part including the container-receiving space (7), wherein the lower part is arranged directly beneath the upper part (Fig.3).

Regarding claim 3, Hognaland further discloses an external housing that substantially encloses the container-receiving space (72).

Regarding claim 4, Hognaland further discloses the external housing is shaped substantially as a cuboid (Fig.4).

Regarding claim 5, Hognaland further discloses the load handling device is configured to move in a first direction along a first set of rails or tracks and in a second direction along a second set of rails or tracks, wherein the second direction is transverse to the first direction (Fig.6).

Regarding claim 6, Hognaland further discloses the load handling device comprises a wheel assembly having a first set of wheels for engaging with a first set of rails or tracks to guide movement of the device in a first direction and a second set of wheels for engaging with a second set of rails or tracks to guide movement of the device in a second direction (Fig.3).

Regarding claim 7, Hognaland further discloses the wheels are arranged around a periphery of the container-receiving space (Fig.3).

Regarding claim 8, Hognaland further discloses a frame structure for supporting the wheels of the wheel assembly (Fig.3).

Regarding claim 9, Hognaland further discloses the frame structure is part of an external housing of the load handling device (Fig.3).

Regarding claim 10, Hognaland further discloses the frame structure is arranged around the container-receiving space (Fig.3).

Regarding claim 11, Hognaland further discloses the container-receiving space is defined within the frame structure (Fig.3).

Regarding claim 12, Hognaland further discloses the container-receiving space is bounded on four sides by the frame structure (Fig.3).

Regarding claim 13, Hognaland further discloses wherein one or more of the wheels is driven by a motor integrated with the wheel or located substantially adjacent to the wheel (6). 

Regarding claim 15, Hognaland further discloses one or more of the wheels is arranged to be driven by one or more motors located above the container-receiving space (Col.4, line 55+).

Regarding claim 16, Hognaland further discloses drive transfer means disposed around the container-receiving space for transferring drive from the motor(s) to the wheel(s) (75).

Regarding claim 21, Hognaland further discloses means for selectively engaging and disengaging the first set of wheels with a first set of rails, and means for selectively engaging and disengaging the second set of wheels with the second set of rails (Figs.3,6).

Regarding claim 33, Hognaland further discloses the load handling device is a self-propelled robot vehicle (Abstract).

Regarding claim 36, Hognaland discloses a storage system comprising: 
a first set of parallel rails or tracks and a second set of parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces (Fig.6); 
a plurality of stacks of containers (2) located beneath the rails, and arranged such that each stack occupies a footprint of a single grid space (Fig.9); and 
a load handling device (Fig.8) as claimed in claim 36 (see claim objection above), and arranged to move laterally above the stacks on the rails, the load handling device having a container- receiving space (7) located above the rails and a lifting device arranged to lift a single container from a stack into the container-receiving space (Fig.1); 
wherein the load handling device has a footprint that occupies substantially only a single grid space in the storage systems (Fig.9).

Regarding claim 37, Hognaland further discloses the storage system comprises: a plurality of load handling devices (Fig.9).

Regarding claim 38, Hognaland further discloses one or more load handling devices each configured for lifting a plurality of containers from a stack in a single operation (Fig.9).

Regarding claim 39, Hognaland further discloses one or more port locations at which configured for containers to be removed from and/or added to the storage system (Fig.7).

Regarding claim 40, Hognaland further discloses the load handling device(s) is/are configured to transport a target container from a stack to a port location (Col.5, lines 37+).

Regarding claim 42, Hognaland further discloses the containers are configured to interlock or engage with one another in a vertical direction when formed in a stack (engaged with one another (in a stack) Col.5, line 1+).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 9,422,108) in view of Starr (US Pub App 2011/0168465).

Regarding claim 14, Hognaland does not further specifically disclose one or more of the wheels comprises: a wheel hub motor.
Starr teaches in-wheel motors (Para.9) that are lighter and more compact, eliminating the need for a transmission and drive train.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Starr to include a wheel hub motor in order to produce a vehicle that is lighter and more compact.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 9,422,108) in view of Tai et al (US Put App 2003/0229416).

Regarding claim 17, Hognaland does not further specifically disclose the drive transfer means comprises: an arrangement of pulleys and drive belts.
Tai et al teaches an automated guided vehicle system wherein a drive motor is provided with a pulley and belt transmission means (Para.64).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland to use the transmission apparatus as taught by Tai et al, so as to achieve a reliable drive transfer using an old and well known transmission apparatus known to be used in a similar environment.  Specifically, the transmission apparatus of Tai et al would be used to achieve a drive transfer known to be simple and cost effective.  Furthermore, the choice to use the transmission apparatus taught by Tai et al amounts to no more than the obvious simple substitution of one known type of transmission apparatus for another known type of transmission apparatus, in a manner that yields predictable results.

Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 9,422,108) in view of Herold (US Pub App 2011/0243698).

Regarding claim 18, Hognaland does not further specifically disclose one or more of the wheels includes a channel that cooperates with a drive belt for driving the wheel.
Herold teaches a container handling system wherein base elements may be equipped with driven wheels or belts (Para.22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Herold to include a drive belt as taught by Herold, so as to achieve a reliable drive using an old and well known drive apparatus known to be used in a similar environment.  Specifically, the drive apparatus of Herold would be used to achieve a drive known to be simple and cost effective.  Furthermore, the choice to use the drive apparatus taught by Herold amounts to no more than the obvious simple substitution of one known type of drive apparatus for another known type of drive apparatus, in a manner that yields predictable results.

Regarding claim 19, Hognaland, as modified above, further teaches the channel comprises a series of teeth for engaging with corresponding formations on the drive belt (Para.55).

Regarding claim 20, Hognaland, as modified above, further suggests by the taught combination the channel is bounded by a pair of tyres (Hognaland, Fig.3; Herold Para.22).

Claims 22-27, 30-32 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 9,422,108) in view of Malik (US Pub App 2014/0086714). 

Regarding claim 22, Hognaland does not further specifically disclose one or both sets of wheels are configured to be raised and lowered with respect to the other set of wheels.
Malik teaches an automated warehousing system wherein Z-axis wheel lifting assemblies allow the wheels to be raised and lowered (Fig.6E-F, Para.28).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Malik to have one or both sets of wheels be configured to be raised and lowered with respect to the other set of wheels in order to allow for Z-axis adjustment.

Regarding claim 23, Hognaland, as modified above, further suggests by the taught combination one or more wheel lift devices located above the container-receiving space and arranged to lift the wheels (Hognaland, Fig.3; Malik, Fig.6F).

Regarding claim 24, Hognaland, as modified above, further suggests by the taught combination the or each wheel lift device is configured to lift the wheels via a linkage located in a lower part of the load handling device adjacent to the container-receiving space (Hognaland, Fig.3; Malik, Fig.6F).

Regarding claim 25, Hognaland, as modified above, further discloses the lifting device comprises: a gripper device configured to grip a container from above (Col, 4, lines 55+).

Regarding claim 26, Hognaland, as modified above, further discloses a lifting mechanism configured to raise and lower the gripper device relative to the container-receiving space (Col, 4, lines 55+).

Regarding claim 27, Hognaland, as modified above, further discloses the lifting mechanism is located above the container-receiving space (Fig.5).

Regarding claim 30, Hognaland, as modified above, further discloses the gripper device is suspended from cables that can be extended and retracted from the load handling device to move the gripper device vertically (Col, 4, lines 55+).

Regarding claim 31, Hognaland, as modified above, further discloses the lifting device comprises: a pair of lifting arms arranged on either side of the container-receiving space, the gripper device being mounted to ends of the arms and the arms being configured to extend and retract to move the gripper device vertically (Col, 4, lines 55+).

Regarding claim 32, Hognaland, as modified above, further discloses the load-handling device has a centre of mass that is located directly above the gripper device when the gripper device is lowered below the container-receiving space (Fig.5).

Claims 28-29 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 9,422,108) in view of Malik (US Pub App 2014/0086714), as applied above, and further in view of Benedict (US 8,628,289).

Regarding claims 28 and 29, Hognaland, as modified above, further discloses the lifting mechanism comprises: a winch arranged to be driven by a motor (Col, 4, lines 37+, Hognaland inherently discloses a motor).
Benedict explicitly teaches a material handling storage system wherein storage bins are raised and lowered with the help of electric winches (52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Benedict

Claims 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 9,422,108) in view of Schroer (US Pub App 2017/0101263).

Regarding claims 34-35, Hognaland does not further specifically disclose comprising one or more batteries for powering components of the device, wherein the batteries are located in a lower part of the device, adjacent the container-receiving space, the batteries are located within a side wall of the device.
Schroer teaches an operating vehicle for a storage rack arrangement wherein a docking section located between the two guide path sections and configured as a recess at an end section of a vehicle with a vehicle side, on which a battery to be inserted in the battery docking station is disposed (Para.46), wherein the battery receiving region (1107) is accessible from the vehicle side (1104) (Para.263, Fig.50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Schroer to include one or more batteries for powering components of the device in order to allow for the vehicle to travel further distances.

Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 9,422,108) in view of Lert (US Pub App 2014/0288696).

Regarding claim 41, Hognaland does not further specifically disclose the containers comprise open-topped bins.
Lert teaches an automated system for transporting payloads a simple P-Tote, may be for example of a six-sided container in the shape of a rectangular solid with an open top and a single interior storage compartment (Para.38).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Lert to include open-topped bins in order to more easily access contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cross further discloses elements of a load handling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652